Determination of respondent New York City Department of Housing Preservation and Development, dated February 23, 1999, which denied petitioners’ application for a Certification of No Harassment with respect to the premises at 130 East 57th Street in Manhattan, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Harold Tompkins, J.], entered October 20, 1999), dismissed, without costs.
Respondents found, after a hearing upon petitioner landlords’ application for a Certification of No Harassment, that petitioners had harassed the tenants of their SRO by illegally locking them out, abusing them verbally, wrongfully refusing to offer them leases, failing to make necessary repairs, and failing to maintain the communal baths and toilet rooms in sanitary condition. Respondents further found that, by means of such harassment, petitioners intended to cause their tenants to vacate their rooms or otherwise waive their occupancy rights. These findings were supported by substantial evidence (see, Matter of Wilson v City of White Plains, 95 NY2d 783, 784-785; Matter of Consolidated Edison Co. v New York State Div. of Human Rights, 77 NY2d 411, 417-418) in the form of testimony from numerous witnesses, including the tenants themselves and members of the SRO staff, and there exists no ground to disturb the hearing officer’s assessment of credibility (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444).
We have considered petitioners’ remaining arguments and find them unavailing. Concur — Nardelli, J. P., Williams, Tom, Lerner and Rubin, JJ.